        Case 1:20-cv-02405-EGS Document 162 Filed 12/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,

                                Plaintiffs,

        v.
                                                        Civil Case No. 1:20-cv-02405
 LOUIS DEJOY, in his official
 capacity as the Postmaster General; and the
 UNITED STATES POSTAL SERVICE,

                               Defendants.



                                 NOTICE OF AGREEMENT

       The parties in Vote Forward, et al. v. DeJoy, et al., hereby provide notice to the Court

that they have entered into the Agreement attached hereto as Exhibit A.



 December 23, 2020                                  Respectfully submitted,

                                                    /s/ Shankar Duraiswamy________
 JEFFREY BOSSERT CLARK                              Shankar Duraiswamy
 Acting Assistant Attorney General                  Megan C. Keenan
                                                    Sarah Suwanda
 ERIC R. WOMACK
 Assistant Director, Federal Programs Branch        Virginia Williamson
                                                    James Smith
 /s/ Joseph E. Borson                               Covington & Burling LLP
 JOSEPH E. BORSON (Va. Bar No. 85519)               One CityCenter
 KUNTAL CHOLERA                                     850 Tenth Street, NW
 ALEXIS ECHOLS                                      Washington, DC 20001-4956
 DENA M. ROTH                                       (202) 662-6000
 JOHN ROBINSON
                                                    sduraiswamy@cov.com
                                                    mkeenan@cov.com
                                                    ssuwanda@cov.com
                                                    vwilliamson@cov.com
                                                    jmsmith@cov.com




                                                1
       Case 1:20-cv-02405-EGS Document 162 Filed 12/23/20 Page 2 of 2



Trial Attorneys                               Robert D. Fram
U.S. Department of Justice                    Diane Ramirez
Civil Division, Federal Programs Branch       Covington & Burling LLP
1100 L. Street, NW
Washington D.C. 20005                         Salesforce Tower
(202) 514-1944                                415 Mission Street, Suite 5400
joseph.borson@usdoj.gov                       San Francisco, CA 94105-2533
                                              (415) 591-6000
Attorneys for Defendants                      rfram@cov.com
                                              dramirez@cov.com

                                              John Fraser
                                              Covington & Burling LLP
                                              The New York Times Building
                                              620 Eighth Avenue
                                              New York, NY 10018-1405
                                              (212) 841-1000
                                              jfraser@cov.com

                                              Counsel for Plaintiffs




                                          2
